THE COURT.
On reading the amended petition, it is the opinion of the court that petitioner has failed to state facts entitling him to the writ. The petition does not say that petitioner is being detained under purported authority of the probation orders described, or either of them. It is stated only that he “now is being held, serving a county jail sentence in the county jail ... in violation of the probation order hereinbefore cited”. We must infer that in some action wherein petitioner was convicted of a public offense, he has been sentenced, by judgment of the court, to serve a term in the county jail. No fact is here stated, from which it can be determined or inferred, that such judgment has any relation whatever to the said probation orders.
Moreover, it does not appear that the application for a writ of habeas corpus which was denied by “Judge Scott” was presented to him as a judge of any court of this state; nor that such application was upon the same alleged facts, or even that it was by or on behalf of the same person. (Rule XXVI of the Supreme Court and the District Courts of Appeal.)
The petition is denied.
*595An application by petitioner to have the canse heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 25, 1935.